IN THE SUPREME COURT OF THE STATE OF DELAWARE

    STERLING TATE1,                              §
                                                 §
           Respondent Below,                     §            No. 395, 2020
           Appellant,                            §
                                                 §            Court Below – Family Court
           v.                                    §            of the State of Delaware
                                                 §
    CAMILLE TATE,                                §
                                                 §            File No. CN18-03247
          Petitioner Below,                      §            Petition No. 20-10933
          Appellee.                              §
                                                 §

                                  Submitted: August 11, 2021
                                  Decided: September 7, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

                                            ORDER

         After careful consideration of the briefs and record on appeal, we conclude that the

judgment below should be affirmed on the basis of and for the reasons stated in the Family

Court’s October 20, 2020 final custody order. In reaching this conclusion, we have

determined that the Family Court did not impose a condition on the Appellant’s ability to file

a petition for modification, but rather illustrated steps that the Appellant ought to—but need

not—take before seeking visitation rights.

                                              BY THE COURT:

                                              /s/ Tamika R. Montgomery-Reeves
                                                            Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).